 



Exhibit 10(s)(4)
THIRD AMENDMENT
TO THE TD BANKNORTH INC. 401(k) PLAN
     The TD Banknorth Inc. 401(k) Plan (the “Plan”) was last amended and
restated effective generally January 1, 2004, and subsequently amended by First
and Second Amendments effective as of the dates stated therein. The Plan shall
be further amended as set forth below.
     1. The terms used in this Third Amendment shall have the meanings set forth
in the Plan unless the context indicates otherwise.
     2. The following subsection (e) shall be added to Section 1.65:
     (e) Effective on or after March 1, 2005, for an Employee who transfers to
the Company or a Participating Employer from TD Bank Financial Group, Years of
Service shall be determined by taking into account his or her service with TD
Bank Financial Group, whether such service occurs prior to or following a period
of eligible employment under this Plan. As used herein, “TD Bank Financial
Group” includes The Toronto-Dominion Bank and each of its subsidiaries, whether
or not any such entity is an Affiliate of the Company within the meaning of
Section 1.03.
     3. This Third Amendment shall be effective March 1, 2005.
     IN WITNESS WHEREOF, to record the adoption of this Third Amendment, TD
Banknorth Inc. has caused this instrument to be executed by its duly authorized
officer this          day of                 , 2005.

            TD BANKNORTH INC.
      By           Its             

 